      Case 4:19-cv-00212-MW-MAF Document 95 Filed 01/24/20 Page 1 of 6




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION

JAC’QUANN (ADMIRE)
HARVARD; J.H., a minor, by and
Through his parent and natural
Guardian, Valentine Robinson;
ANGEL MEDDLER; JUAN
ESPINOSA; JEROME BURGESS
(a/k/a SHAM’LA GOD ALLAH);
JAMES W. KENDRICK, JR.; and
JOHNNY HILL; on behalf of
Themselves and all others similarly
Situated,

            Plaintiffs,

vs.                                         CASE NO.: 4:19-cv-00212-MW-CAS

MARK INCH, in his official
Capacity as Secretary of the Florida
Department of Corrections, and
FLORIDA DEPARTMENT OF
CORRECTIONS, an Agency of the
State of Florida,

            Defendants.
                                       /

DEFENDANTS’ RESPONSE TO PLAINTIFF JOHNNY HILL’S NOTICE,
REQUEST FOR LEAVE TO AMEND, AND REQUEST FOR DISCOVERY
    REGARDING HIS MOTION FOR PROTECTIVE ORDER TO
                PREVENT RETALIATION

      Defendants, Mark Inch, in his official capacity as Secretary of the Florida

Department of Corrections, and the Florida Department of Corrections (“FDC”)

(hereinafter collectively “Defendants”), respond to Plaintiff Johnny Hill’s Notice,
      Case 4:19-cv-00212-MW-MAF Document 95 Filed 01/24/20 Page 2 of 6




Request for Leave to Amend, and Request for Discovery Regarding His Motion for

Protective Order to Prevent Retaliation [DE 91] pursuant to the Court’s Order

Requiring Expedited Response [DE 92], as follows:

      Now that Mr. Hill has notified the Court that he intends to move forward

with his Motion for Protective Order, Defendants request that the Court rule on the

propriety of the motion before permitting Plaintiff to amend his motion, conduct

additional discovery and seek an evidentiary hearing on a protective order that is

not legally available to him under the All Writs Act.

      Here, Plaintiff seeks the requested discovery in connection with possibly

amending his Motion for Protective Order to include a spoliation claim “before

proceeding to a hearing on his entitlement to a protective order.” [DE 91, p. 3]

But, as explained in Defendants’ opposition to the Motion for Protective Order,

Mr. Hill’s motion is not cognizable because he cannot use the “extraordinary

measures” under the All Writs Act to circumvent the requirements of a preliminary

injunction or as a means to avoid filing a separate lawsuit. [DE 73].

      Accordingly, the Court should first determine whether a legal basis exists for

Plaintiff’s Motion for Protective Order under the All Writs Act. If the Court agrees

with Defendants that no such basis exists, even assuming a claim of spoliation

(which Defendants do not admit), then Plaintiff must submit his claims as a motion

for preliminary injunction or file a separate action.
        Case 4:19-cv-00212-MW-MAF Document 95 Filed 01/24/20 Page 3 of 6




        If the Court however finds that Plaintiff can proceed with his motion under

the All Writs Act, Defendants do not object in principle to Plaintiff conducting a

limited deposition under Federal Rule of Civil Procedure 30(b)(6) concerning his

video preservation requests. But because Plaintiff has not provided Defendants

with a notice identifying the subjects on which he seeks examination of the

Department’s witness(es), Defendants have not had an opportunity to determine

whether they will require a limited deposition of Mr. Hill. Defendants therefore

reserve their right to make such a request to the Court.

        Further, should the Court permit Plaintiff to proceed with the requested

30(b)(6) deposition, Defendants object to such deposition being excluded from the

40 depositions Plaintiffs are permitted to take under the Court’s scheduling order.

If Plaintiff improperly injects Mr. Hill’s retaliation claims into this lawsuit, he

should not be permitted to treat these claims as being outside the purview of the

case.

        As for Plaintiff’s request to view additional video that the Department has

preserved of Mr. Hill, undersigned counsel agrees to make arrangements for

Plaintiff’s counsel to view video preserved by Santa Rosa Correctional Institution

from September 13, 2019 and September 19, 2019.1


1
   To clarify, Defendants’ notice stating no video exists of Johnny Hill from
September 13, 2019 [DE 89], relates to Northwest Florida Reception Center’s
medical building where the incident is alleged to have occurred.
     Case 4:19-cv-00212-MW-MAF Document 95 Filed 01/24/20 Page 4 of 6




      Finally, should the Court find that Plaintiff is entitled to proceed under the

All Writs Act, Defendants have no objection to responding to the Second Request

for Production to the Department2 no later than January 30, 2020.

Dated: January 24, 2020               Respectfully submitted,

                                      / s / Nicole Smith
                                      DANIEL J. GERBER, ESQUIRE
                                      Florida Bar No. 0764957
                                      SAMANTHA C. DUKE, ESQUIRE
                                      Florida Bar No. 091403
                                      RUMBERGER, KIRK & CALDWELL
                                      Lincoln Plaza, Suite 1400
                                      300 South Orange Avenue (32801)
                                      Post Office Box 1873
                                      Orlando, Florida 32802-1873
                                      Telephone: (407) 872-7300
                                      Telecopier: (407) 841-2133
                                      Email: dgerber@rumberger.com
                                               sduke@rumberger.com

                                      and

                                      NICOLE SMITH, ESQUIRE
                                      Florida Bar No. 0017056
                                      RUMBERGER, KIRK & CALDWELL
                                      Post Office Box 10507
                                      Tallahassee, Florida 32302-2507
                                      Telephone: (850) 222-6550
                                      Telecopier: (850) 222-8783
                                      E-mail: nsmith@rumberger.com
                                      Attorneys for Defendants,
                                       Mark Inch and Florida
                                       Department of Corrections

2
   The parties have conferred and agree that Plaintiff intended the request to be
directed at the Second Request for Production to the Department, not Inch.
        Case 4:19-cv-00212-MW-MAF Document 95 Filed 01/24/20 Page 5 of 6




                          CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on January 24, 2020, I electronically filed the

foregoing with the Clerk of the Court by using the CM/ECF system which will

send a notice of electronic filing to the following:        Shalini Goel Agarwal at

shalini.agarwal@splcenter.org; Sumayya Saleh at sumayya.saleh@splcenter.org;

Kelly    Jean   Knapp    at    Kelly.knapp@splcenter.org;     Lisa    S.        Graybill   at

lisa.graybill@splcenter.org;          Dante        Pasquale          Trevisani             at

dtrevisani@floridajusticeinstitute.org;         Laura       Anne           Ferro           at

lferro@floridajusticeinstitute.org;       Sam     Thypin-Bermeo            at       sthypin-

bermeo@floridajusticeinstitute.org; Andrea Costello at andrea@floridalegal.org;

Christopher M. Jones at Christopher@floridalegal.org; Jennifer Painter at

Jennifer.painter@floridalegal.org; and Aimee Lim at aimee.lim@floridalegal.org.

                                          / s / Nicole Smith
                                          DANIEL J. GERBER, ESQUIRE
                                          Florida Bar No. 0764957
                                          SAMANTHA C. DUKE, ESQUIRE
                                          Florida Bar No. 091403
                                          RUMBERGER, KIRK & CALDWELL
                                          Lincoln Plaza, Suite 1400
                                          300 South Orange Avenue (32801)
                                          Post Office Box 1873
                                          Orlando, Florida 32802-1873
                                          Telephone: (407) 872-7300
                                          Telecopier: (407) 841-2133
                                          Email: dgerber@rumberger.com
                                                   sduke@rumberger.com

                                          and
Case 4:19-cv-00212-MW-MAF Document 95 Filed 01/24/20 Page 6 of 6




                             NICOLE SMITH, ESQUIRE
                             Florida Bar No. 0017056
                             RUMBERGER, KIRK & CALDWELL
                             Post Office Box 10507
                             Tallahassee, Florida 32302-2507
                             Telephone: (850) 222-6550
                             Telecopier: (850) 222-8783
                             E-mail: nsmith@rumberger.com
                             Attorneys for Defendants,
                              Mark Inch and Florida
                              Department of Corrections
